Citation Nr: 1106208	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for urethral discharge.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his September 2009 substantive appeal, the Veteran requested a 
hearing before the Travel Board.  However, in September 2010 he 
elected not to appear at this scheduled hearing and his request 
is considered withdrawn.  38 C.F.R. § 20.704 (2010).  Therefore, 
the Board will proceed with the appeal.  


FINDINGS OF FACT

1.  The Veteran was treated for urethral discharge in service in 
November 1961 and May 1962.  No disability related to urethral 
discharge was diagnosed.

2.  In March 2007, the Veteran was diagnosed with prostate 
cancer.

3.  The more probative, competent, and credible evidence of 
record shows that the Veteran's prostate cancer first manifested 
many years after service and is unrelated to any incident of 
service.

4.  The more probative, competent, and credible evidence of 
record shows that the Veteran does not suffer from a current 
disability manifested by urethral discharge. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A disability manifested by urethral discharge was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.   38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  These notice requirements were accomplished by 
way of 
January 2008 and November 2008 letters.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the August 2010 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  
Moreover, in August 2010, the Veteran indicated that he had no 
further evidence to submit in support of his claims.  
Additionally, the Board observes that the Veteran has not been 
afforded a VA examination with respect to either of his claims on 
appeal.  However, the Board finds such examinations are not 
warranted in this case, as the low threshold requirements 
triggering the duty to provide a VA examination have not been 
met.  With respect to the prostate cancer claim, there is no 
evidence of treatment for or complaints of prostate problems in 
service, and no competent lay or medical evidence suggesting a 
link to his period of service.  With respect to the urethral 
discharge claim, there is no evidence of a current disability 
manifested by urethral discharge.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions of 
the law.

Service connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including malignant tumors, will be rebuttably presumed if they 
are manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's urethral 
discharge, however, is not a disability for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010). 

The Veteran's service medical records are negative for any 
complaints or clinical findings pertaining to prostate problems.  
In November 1961 and May 1962, the Veteran was treated for 
urethral discharge.  Testing in May 1962 revealed that the 
Veteran was negative for gram-negative intracellular diplococci, 
although culture and sensitivity revealed the presence of 
staphylococcus epidermidis.  However, a May 1962 service 
examination revealed a normal clinical genitourinary evaluation, 
and the Veteran's reported medical history at that time was 
negative for any significant genitourinary pathology.  Thus, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2010).

Nor is service connection warranted on the basis of continuity of 
symptomatology.  The service medical records show two instances 
of treatment for urethral discharge without diagnosis and, post 
service, the record reflects that prostate cancer was not 
diagnosed until March 2007, more than 44 years after he left 
active service.  In view of the lengthy period without evidence 
of any complaints or clinical findings, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may also be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, 
there is no evidence of complaints or treatment regarding any 
prostate problems during the Veteran's period of active service.  
As there is no evidence of treatment for or complaints of such 
problems in service, and because prostate cancer is not a 
condition capable of lay observation, the Board finds that a VA 
examination is not required in this case.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In addition, the Board observes that since neither 
prostate cancer nor any other malignant tumor was diagnosed 
within one year of service separation, service connection is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2010).

The Board has also considered the Veteran's assertions that his 
prostate cancer is related to his military service.  However, as 
a layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a complex medical 
condition, such as the onset or etiology of a cancer.  See 
38 C.F.R. § 3.159(a)(2) (2010) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence 
can be competent and sufficient to establish a diagnosis when ... 
a lay person is competent to identify the medical condition" and 
providing, as an example, that a layperson would be competent to 
identify a condition such as a broken leg, but would not be 
competent to identify a form of cancer).  Therefore, the Veteran 
can testify to that which he is competent to observe, but he is 
not competent to provide a medical diagnosis for any prostate 
cancer or to relate any prostate cancer medically to his service.

In sum, the Board finds that the competent evidence does not show 
that it is at least as likely as not that the Veteran's prostate 
cancer is related to his military service.  The evidence also 
does not show that any malignant tumor manifested to a 
compensable degree within one year following the Veteran's 
separation from service.  As the preponderance of the evidence is 
against the claim for service connection for prostate cancer, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board will now turn to the issue of service connection for 
urethral discharge.  
The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In this case, in written statements, the Veteran claims 
entitlement to compensation for an in-service infection 
manifested by urethral discharge.  However, he does not specify 
the particular type of disorder for which he is claiming service 
connection, aside from prostate cancer.  

Post-service medical records are negative for complaints or 
treatment for urethral discharge, or any diagnosis related to the 
same.  VA medical records dated June 2007 to September 2008 show 
treatment relating to prostate cancer and colonic polyps, but are 
negative for complaints of urethral discharge.  In fact, urinary 
complaints and urethral discharge were denied by the Veteran in 
May 2007 and September 2008.  Moreover, in a statement received 
in September 2008, the Veteran indicated that he sought private 
treatment for urethral discharge after separation from service, 
and that the infection was cured by a six-month course of 
antibiotic treatment.

A review of Social Security Administration medical records also 
reveals no current complaints or diagnoses related to urethral 
discharge.

After a thorough review of the evidence, as there are no current 
complaints of urethral discharge and no diagnosed disorder 
related to the same, the Board finds that the competent and 
probative medical evidence does not establish that the veteran 
currently has a disability manifested by urethral discharge.  
Moreover, in the absence of any evidence of treatment for or 
complaints of this condition post service, and as the Veteran has 
himself indicated that the infection was cleared following 
service, the Board finds it unnecessary to remand the claim for a 
VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board is sympathetic to the written statements offered by the 
Veteran indicating that following separation from service, his 
wife gave birth to a sick child and another child that died at or 
soon after birth, and his belief that his in-service urethral 
discharge was related to these events.  However, while the 
Veteran is competent to give evidence about his experiences, he 
is not competent to provide medical opinions on causation or 
aggravation of medical conditions.  38 C.F.R. § 3.159(a)(2); 
Jandreau.

For the foregoing reasons, the Board finds that the competent 
evidence does not show that any urethral discharge disorder was 
caused or aggravated during his period of active duty or is 
otherwise related to any aspect of his military service.  As the 
preponderance of the evidence is against the claim, it must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is denied.

Service connection for urethral discharge is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


